Citation Nr: 0947107	
Decision Date: 12/11/09    Archive Date: 12/24/09

DOCKET NO.  07-15 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for hypothyroidism, due 
to exposure to ionizing radiation.  

2.  Entitlement to service connection for coronary artery 
disease (CAD), due to exposure to ionizing radiation and as 
secondary to hypothyroidism.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  In March 2009, a hearing was held 
before the undersigned Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he served about the USS Haddock 
which was a nuclear submarine as a "torpedo man" in charge 
of mark 45 torpedoes.  He maintains that he was exposed to 
ionizing radiation during this service which caused him to 
develop hypothyroidism and CAD.  He stated that during 
periodic checks of radiation badges, there were many times 
that the radiation badge he wore was totally black from 
excessive exposure to radiation.  The Veteran's Records of 
Occupational Exposure to Ionizing Radiation (DD Form 1141) 
are associated with the claims folder.

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by several different methods. Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, presumptive service connection 
under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d) is 
warranted for certain diseases present in "radiation-exposed 
veterans."  Second, a "radiogenic disease" may be service- 
connected on a direct basis after specified developmental 
procedures are conducted under the framework of 38 C.F.R. § 
3.311.  Third, even if the claimed disability is not listed 
as a presumptive disease under 38 C.F.R. § 3.309(d) or as a 
radiogenic disease under 38 C.F.R. § 3.311, direct service 
connection must still be considered by way of in-service 
incurrence or aggravation therein, including presumptive 
service connection for chronic diseases.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

In this case, the Veteran has submitted a medical opinion 
from Herbert Plovnick, M.D. suggesting that his 
hypothyroidism is a radiogenic disease.  Specifically, in 
November 2008 Dr. Plovnick stated that the Veteran had 
reported a history of in-service radiation exposure while in 
the military service and that it was "possible" that his 
thyroid disease was related to this radiation exposure.  

Medical evidence which merely indicates that the alleged 
disorder may or may not be related is too speculative to 
establish the presence of the claimed disorder or any such 
relationship.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  However, this evidence suggests an etiological 
relationship between the Veteran's hypothyroidism and 
radiation exposure.  

Therefore, a request should be made to the Defense Threat 
Reduction Agency (DTRA) for a radiation dose estimate for the 
Veteran.  See 38 C.F.R. § 3.311(a)(iii).  The claims folder 
should then be forwarded to the Compensation and Pension 
Service for a medical opinion.  See 38 C.F.R. § 3.311(b)(4).

As the Veteran has claimed service connection for coronary 
artery disease as secondary to hypothyroidism, this claim is 
deferred.  See 38 C.F.R. § 3.310; Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final Board decision cannot be rendered unless both issues 
have been considered).

Accordingly, the case is REMANDED for the following action:

1.  Submit a request to the Defense 
Threat Reduction Agency for an assessment 
as to the size and nature of the 
radiation dose received by the Veteran in 
service.

2.  The case should then be referred to 
the Under Secretary for Benefits to 
obtain an opinion as to whether sound 
scientific and medical evidence supports 
the conclusion that it is at least as 
likely as not that the Veteran's 
hypothyroidism resulted from exposure to 
radiation during service.

3.  Finally, readjudicate the claims on 
appeal in light of all of the evidence of 
record.  If any issue remains denied, the 
Veteran should be provided with a 
supplemental statement of the case as to any 
issue remaining on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp 2009).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2009). 

